DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of claims 1-6 in the reply filed on 5/18/2021 is acknowledged. Claims 7-9 have been withdrawn as pertaining to a non-elected method.
Claims 1-9 are pending. Claims 1-6 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2010/0291451 to Tamura et al.) in view of Macias et al. (“Gas sensor measurements during the initial action period of duty-cycling for power saving.” Sensors and Actuators B 239 (2017) 1003-1009 to Macias et al.) and Zanella (US 2018/0335411 to Zanella et al.).
	Regarding Claim 1
a fuel gas supply control device comprising a fuel gas supply device for a fuel gas passage to a fuel cell, wherein the valve can be an electric valve that is opened or closed (para 0163)
	While Tamura does not explicitly disclose an electric valve, such valves are conventional in the art. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Tamura further teaches:
a fuel gas combustible sensor (para 0165), known in the art, as described by Applicant’s admitted prior art in the background section of the instant specification, to have a “predetermined unstable period” as claimed 
	See also Zanella, directed towards combustible gas sensors, which teaches a characteristic response curve upon start-up (Fig. 9). 
	Tamura further teaches:
a control unit configured to cause the electric power to supply to the fuel gas sensor and to open the electric valve when starting of the fuel gas consuming device is instructed (see e.g. paras 0113-0118 in conjunction with para 0163)
wherein the control unit is configured to determine an abnormality and to shut off the electric fuel gas supply valve when a signal input from the fuel gas sensor exhibits a behavior or approaching a predetermined determination threshold value (paras 0163-0165, etc.)
	Tamura does not explicitly disclose a controller configured to determine a temporary abnormality that shuts off the valve when the sensor output indicates a concentration of gas exceeding a threshold, and to cancel the abnormality condition and open the electric valve when the signal from the fuel gas sensor is less than a predetermined value in a predetermined period after the electric valve has been shut off. Tamura does teach that the combustible gas can accumulate due to the (non-
	While Tamura does not explicitly teach this operation during the predetermined unstable period known to exist for combustible gas sensors, Macias teaches a measurement correction technique for fuel gas sensors in order to reduce their power requirements (abstract). Fuel gas sensors like combustible gas sensors were known to be somewhat intensive energy sinks, because they require heating to a high temperature. Macias therefore teaches that the sensors can be activated at regular intervals, with off periods, in order to save power. Macias also teaches that with sensors where there is an unstable period, waiting for this period every interval unnecessarily raises the costs (see e.g. pages 1003-1004). Macias therefore teaches an empirical way of measuring a characteristic response upon startup, and filtering that response out during the unstable period in order to get a corrected reading of the fuel gas concentration (pages 1004-1008). Given that characteristic curves for the initial unstable period were obtainable for combustible gas sensors (see e.g. Fig. 9 in Zanella), it would have been obvious to one of ordinary skill in the art to configure the controller of Tamura with the correction methods of Macias fitted to the particular combustion gas sensor in order to establish corrected thresholds during the initial unstable period that would enable the determination of fuel gas concentration abnormalities, with the motivation to reduce the total power consumption of the gas sensor, as described in Macias. Such a corrected fit would produce an abnormality condition when the corrected reading approaches a predetermined threshold, that is canceled if and when the corrected reading falls back to within safe levels. 
Regarding Claim 2, Macias renders obvious:
configuring the controller to determine the abnormality and shut off the valve, as well as determine normality and reopen the valve, before the predetermined unstable period elapses under the motivation provided above
	Regarding Claim 3, Macias renders obvious:
maintaining shut off of the electric valve and a continued abnormality warning above a corrected sensor output threshold in the predetermined unstable period, as described above
	Regarding Claim 4, Tamura teaches:
a combustion type sensor (para 0163, etc.) known in the art to operate by measuring resistances, wherein the concentration is measured by a magnitude in change
	Regarding Claim 5, Tamura teaches:
hydrogen sensors and hydrogen fuel cells (para 0245 etc.)
	Regarding Claim 6, Tamura teaches:
wherein the control unit is configured to shut off the electric valve when the control unit determines the signal from the fuel gas sensor is greater than a predetermined threshold under normal conditions (para 0163)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 4,002,429 discusses combustible gas sensors
US 2009/0031784 discusses combustible gas sensors and known problems concerning stabilization times (paras 0071-0097)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723